Citation Nr: 0714547	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-43 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a spine disorder.

2.  Entitlement to service connection for calcified pleural 
plaques.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from  June 1943 to May 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for bilateral hearing 
loss and granted a 0 percent (non-compensable) rating, 
effective from September 12, 2002; and denied service 
connection for PTSD, for a back condition, and for calcified 
pleural plaques with obstruction.


FINDINGS OF FACT

1.  A spine disorder began many years after active duty, and 
is not linked by competent medical evidence to any incident 
of service.

2.  Calcified pleural plaques have been attributed in part to 
asbestos exposure during the veteran's active service.

3. There is no competent medical evidence showing that the 
veteran has a current disability of PTSD.

4.  Current hearing loss is manifested by Level I auditory 
acuity in the left ear, and Level III auditory acuity in the 
right ear.


CONCLUSIONS OF LAW

1.  A spine disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

2.  Calcified pleural plaques were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

3.  Claimed PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

4.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims, as he was 
sent notice letters in March 2003, September 2003, and 
February 2004, in which he was informed of VA's duty to 
assist him in substantiating his claims under the VCAA, and 
the effect of this duty upon his claims.  Thus, the Board 
concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced by the notice 
and assistance provided.  

It also appears that all pertinent obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
addition, the veteran has been provided with several 
opportunities to submit evidence and argument in support of 
his claims.  The Board therefore concludes that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  See Mayfield, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing, to whatever extent the recent 
decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since he 
was notified of the Dingess precedent in March 2006, and of 
how the RO assigns disability ratings or effective dates 
should service connection be awarded.  His claims were 
subsequently readjudicated in the May 2006 Supplemental 
Statement of the Case.

II.  Factual Background

Service medical records show no complaint of, finding of, or 
treatment for PTSD or a spine disorder.  Chest x-rays during 
service and upon discharge from service were negative.  On 
May 6, 1945 the veteran was admitted to a naval hospital for 
multiple second and third degree burns of the ear, right leg, 
and left thigh.  He had sustained burns when the ship he was 
on was hit by a suicide plane in April 1945 off of Okinawa.  
On May 15, 1945, his burns were practically healed and he was 
recommended for evacuation to a U.S. Naval Hospital on the 
mainland.  In June 1945, he was still hospitalized at a U.S. 
Naval Hospital in California and he had no complaints other 
than a small unhealed burn area on the left leg.  He had been 
a constant bed patient since the onset.  On physical 
examination he was found to be "not appearing particularly 
ill".  A chest x-ray taken at the time of his discharge in 
May 1949 was negative.  On separation examination, evaluation 
of the spine and neurological evaluation showed no 
significant abnormalities.  

Service personnel records show that the veteran served in the 
Navy aboard the USS Pringle (DD-477) and aboard the USS LST-
41.  His highest rank held was "boilerman second".  

A December 1995 chest x-ray showed hat the veteran's lung 
fields were somewhat hyperinflated, consistent with COPD.  
There was no significant pleural plaquing evidence and no 
calcified pleural plaques were seen.  

Private treatment records from Dr. W. showed that in December 
1996 veteran was noted to have arthritis of the thoracic 
spine and was treated for complaints of back pain.  In 
November 1999, November 2000, and November 2003, he 
complained of back pain.  He was noted to have a history of 
osteoarthritis.  

A June 1998 private chest x-ray showed no change since the 
December 1995 evaluation.  The impression was that there was 
a small zone of calcific pleural plaques on the anterior 
aspect of the left mid chest, which presumably reflected 
prior asbestos exposure.

A November 1999 private chest x-ray showed no significant 
interval change since June 1998 and no evidence for active 
disease.  

On a May 2001 private chest x-ray, it was noted that the 
veteran had a history of asbestosis.  It was noted that there 
had been no change since November 1999.  The lungs were 
within normal limits and there was some old pleural plaquing 
bilaterally, consistent with the history.  

In an April 2003 statement, the veteran reported that he was 
exposed to asbestos aboard two different ships, first being 
"Pringle DD477" from January 1944 to April 1945 and the 
second was "Whitesides AKA90", from January 1948 to May 
1949.  He worked in the fireroom, starting as an"F3c" and 
moving to boilerman.  

In a September 2003 statement (VA Form 21-4138), the veteran 
described an incident in service on April 16, 1945, while 
aboard the USS Pringle DD477, when a suicide plan dropped two 
bombs on their ship and then crashed into the ship.  He 
claimed that he was at his battle station in the forward fire 
room when the bombs hit the boilers and blew them up, and he 
claimed he was picked up and thrown across the fire room.  He 
started up the ladder to the hatch to go on deck, but the 
hatch would not open so he went back down and found out there 
was a big hole in the side of the ship and water was pouring 
in.  He reported that he went out the hole and into the ocean 
and swam about 50 yards and when he looked back the ship was 
breaking in half and going down.  He claimed that besides 
hurting his back, he was burned on about 60 percent of his 
body and had both ear drums broke.  He reported having two 
back surgeries and that he worked in pain as a millwright 
from 1951 to 1961.  He claimed that because he was losing so 
much work he transferred to the oilers for less money, and 
held that job until he took an early retirement in February 
1987.  

On VA examination for PTSD in September 2003, it was noted 
that the veteran did not appear to meet the DSM-IV criteria 
for a mental disorder in spite of the extremely traumatic 
experience he had when his ship was hit by a kamikaze plane 
and sunk off the coast of Okinawa.  

A VA audiological examination in September 2003, revealed 
pure tone thresholds for the right ear, in decibels, at 1000, 
2000, 3000, and 4000 Hertz as follows:  50, 70, 80, and 80, 
for an average of 70, and pure tone thresholds for the left 
ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz as 
follows 45, 55, 65, and 65 , for an average of 58.  Speech 
recognition scores using the Maryland CNC Test were 76 
percent in the right ear and 92 percent in the left ear.  

A September 2003 pulmonary function test the presence of a 
mild obstructive ventilatory defect with reduced diffusion 
capacity.

In  September 2003 statement, the veteran reported he was 
exposed to asbestos in service when he repaired the boilers 
and the steam valves.

On VA respiratory examination in September 2003, the veteran 
reported he was exposed to asbestos during his Navy career, 
when he worked in a fire room as a boilerman on two different 
ships.  After discharge from service, he worked in 
construction for two years and then worked for Longview Fiber 
Company, a paper mill.  He was a millwright for 10 years, and 
then worked as an oiler until he retired in 1987.  He 
reported extensive asbestos exposure during this time, and 
reported he had to grind down asbestos blocks.  He reported 
that no protective gear was provided until the 1970s, and 
that they wore 3M masks that themselves contained asbestos.  
He stopped working as a millwright in 1961 because of back 
problems.  He reported being told that he had an abnormal 
chest x-ray when he was involved in a class action suit 
regarding asbestos producers.  It was noted that the veteran 
had some chest x-rays in his c-file from 1995 through 2001, 
all documenting pleural plaques consistent with asbestos 
exposure.  The examiner noted no findings consistent with 
pulmonary fibrosis.  It was noted that the veteran smoked 
three and a half packs of cigarettes per day for about 10 
years, and quit smoking in 1952.  The diagnosis was that 
there was evidence of asbestos exposure on previous chest x-
rays.  It was noted that the veteran had asbestos exposure in 
the Navy as well as extensive asbestos exposure working for 
many years at Longview Fiber Company.  The examiner noted 
that given the number of years that the veteran worked at the 
paper mill, it would seem that "asbestos exposure after the 
military exceeded asbestos exposure during the military, 
however, it is very difficult to quantify".  It was noted 
that the veteran had a remote but heavy smoking history, had 
been on no breathing medications, and did not have a primary 
respiratory diagnosis.  The examiner noted that a chest x-ray 
showed calcified pleural plaques consistent with asbestos 
exposure.  PFTs showed mild obstruction and DLCO was mildly 
reduced.

A September 2003 VA chest x-ray showed calcified pleural 
plaques.  There were also mild to moderate degenerative 
changes of the thoracic spine.  

A VA audiological examination in March 2004, revealed pure 
tone thresholds for the right ear, in decibels, at 1000, 
2000, 3000, and 4000 Hertz as follows:  50, 65, 80, and 75, 
for an average of 68, and pure tone thresholds for the left 
ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz as 
follows 45, 50, 60, and 60, for an average of 54.  Speech 
recognition scores using the Maryland CNC Test were 84 
percent in the right ear and 96 percent in the left ear.  

Received from the veteran in June 2004 was a completed 
"Asbestos Exposure Questionnaire" in which he indicated 
that he was exposed to asbestos from 1943 to 1949.  He 
reported he started out as a fireman 3rd class and was a BT 
2nd class when discharged.  He was in the fireroom onboard 
two ships during service.  He reported he also had exposure 
to asbestos at Longview Fiber Co. from 1950 to 1987.  

On VA respiratory examination in July 2005, the examiner 
noted that no claims file was present.  The examiner did, 
however, review the history provided for the September 2003 
VA examination.  The examiner noted that the veteran's 
history of smoking three and a half packs per day for about 
10 years prior to 1952 would be about a 35 pack a year 
smoking history, which clearly would cause obstructive 
disease, which his pulmonary function test showed.  The 
diagnosis was chronic obstructive pulmonary disease, most 
probably secondary to the veteran's 35 pack-year smoking 
history.  The examiner noted that this was "not the pattern 
most typically seen with asbestos exposure" with the 
veteran's chest x-ray not showing interstitial fibrosis or 
asbestosis, but only asbestos-related pleural disease.   The 
examiner reiterated that it seemed "more probable than not" 
that the veteran's asbestos exposure after the military 
exceeded asbestos exposure during the military since he did 
work at the paper mill for 35 years and was just in the 
military for five or six years.  The examiner noted that the 
chest x-ray showed calcified pleural plaques consistent with 
asbestos-related pleural disease and this would not have been 
caused by his 35-pack-per-year smoking history between 1942 
and 1952, but would have been caused from his asbestos 
exposure, which was a combination of his asbestos exposure in 
the Navy and his exposure after the Navy.  The examiner 
opined that it seemed probably that he actually had more 
asbestos exposure out of the military than in the military.  
Regarding whether the veteran's pulmonary function test 
abnormalities were related to the plaques, the examiner noted 
that he would check the current pulmonary function test, but 
it was believed that with "obstructive findings there is a 
less than 50 percent probability that it was caused by his 
asbestos exposure since calcified pleural plaques would be 
more likely to give a restrictive pattern and if the veteran 
does have restrictive airway disease, likely it would be 
significantly contributed to by his moderate obesity as 
well".  The examiner further indicated that "[i]n the 
absence of evidence of asbestosis or interstitial fibrosis, 
it was probable that decreased diffusing capacity would be 
related to emphysematous changes related to the tobacco use 
history."  The pulmonary function test was noted to show 
mild obstructive disease and mild restrictive disease likely 
related to obesity with normal corrected diffusing capacity.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

1.  Service Connection for a Spine Disorder

The veteran essentially contends that his back was injured 
during an incident in service where a kamikaze/suicide plane 
crashed into the ship he was on and sunk the ship.  He 
claimed that when the plane hit the ship he was thrown across 
the fire room and injured his back. 

Service medical records are negative for any complaint of, 
treatment for, or finding of a back disorder.  While service 
medical records show that the veteran sustained severe burns 
as a result of the plane hitting his ship, there was no 
indication of a back injury.  Moreover, the first post-
service treatment record related to any type of back problem 
was in 1996 when the veteran complained of back pain and 
received treatment therefore.  Subsequent medical records 
have shown that the veteran has arthritis/degenerative 
changes of the thoracic spine.  Thus, it appears that the 
veteran has a current spine disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  What is missing from the 
record is competent medical evidence showing that the 
veteran's current spine disability is related to a disease or 
injury he incurred during his active military service.  
Consideration has been given to the veteran's own assertions 
that he has a spine disorder related to service, however, the 
veteran is a layperson and as a layperson he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  While the Board has no reason to doubt that the 
veteran may have been thrown across the fire room when the 
suicide plane hit and sunk his ship during service, the 
preponderance of the competent evidence of record does not 
show that he sustained a back injury during that incident in 
service which may be linked to a current spine disability.

Based on the lack of clinical evidence that the veteran had a 
back injury in service, the remote onset of a spine 
disability (thoracic arthritis) years after service, and the 
lack of competent medical evidence of a nexus between any 
current spine disability to any in-service disease or injury, 
the Board concludes that veteran is not entitled to service 
connection for a spine disorder.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for a 
spine disorder must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



2.  Service Connection for Calcified Pleural Plaques

VA has issued a circular on asbestos-related diseases.  DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
(DVB Circular), provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The guidelines provide that the latency 
period varies from 10 to 45 years or more between first 
exposure and development of the disease.  Also of 
significance is that an asbestos-related disease can develop 
from brief exposure to asbestos or from being a bystander.  
The most common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  See M21-1, part VI, para. 
7.21(a)(1).  These provisions are not substantive, but must 
be considered by the Board in adjudicating asbestos related 
claims.  VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 
(2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The current medical records show that the veteran has a 
current pleural disease, which has been diagnosed as 
calcified pleural plaques.  

Based on his service records, the Board finds that the 
veteran was likely exposed to asbestos during his Naval 
service as a boilerman working onboard two different ships.  
The record also reflects that he had significant asbestos 
exposure post-service, working as a millwright and then an 
oiler in a mill for over 30 years.  Thus, it is clear that 
the veteran had both in-service and post-service exposure to 
asbestos.  

VA examiners have considered the veteran's history and opined 
that he has chronic obstructive pulmonary disease, which has 
been found to be unrelated to his history of asbestos 
exposure.  However, VA examiners and private physicians have 
also found evidence of calcified pleural plaques, which were 
noted to be indicative of asbestos-related pleural disease.  
Furthermore, the VA examiner in 2005 specifically opined that 
the veteran's calcified pleural plaques were caused by a 
combination of his asbestos exposure in the Navy and after 
the Navy.  

Thus, the record reflects competent medical evidence of 
current asbestos-related pleural disease, and there is a 
competent medical opinion of a VA examiner that exposure to 
asbestos in service, in combination with asbestos exposure 
after service, caused his pleural disease of calcified 
pleural plaques.  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
After reviewing the entire record, the Board finds that the 
evidence is at least in equipoise on the question of whether 
the veteran's pleural disability is related to asbestos 
exposure in service.  Under such circumstances, the veteran 
is given the benefit of the doubt.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  Giving him the benefit of the doubt, the 
Board finds that the veteran was exposed to asbestos in 
service and that as a result he sustained calcified pleural 
plaques.  Thus, entitlement to service connection for 
calcified pleural plaques is granted.  38 U.S.C.A. § 5107(b).

The Board notes that service connection has only been granted 
for calcified pleural plaques.  As noted above, veteran has 
also been diagnosed with chronic obstructive pulmonary 
disease, which the VA examiner in 2005 attributed to the 
veteran's smoking history.  The VA examiner in 2005 also 
indicated that with "obstructive findings there is a less 
than 50 percent probability that it was caused by [the 
veteran's] asbestos exposure since calcified pleural plaques 
would be more likely to give a restrictive pattern and if the 
veteran does have restrictive airway disease, likely it would 
be significantly contributed to by his moderate obesity as 
well".  The examiner further indicated that "[i]n the 
absence of evidence of asbestosis or interstitial fibrosis, 
it was probable that decreased diffusing capacity would be 
related to emphysematous changes related to the tobacco use 
history."  The examiner also noted that the veteran's 
pulmonary function test showed mild restrictive disease 
likely related to obesity.  The Board has reiterated these 
findings made by the 2005 VA examiner, to emphasize that 
service connection has been granted for calcified pleural 
plaques (and disability therefrom), but for no other lung 
disability.  In essence, the Board concludes that the 
preponderance of the evidence is against granting service 
connection for any pulmonary disability other than calcified 
pleural plaques.

3.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD as a result of an 
incident during his period of active military service, when a 
kamikaze plane struck the ship that he was aboard.  While the 
record reflects that the veteran was involved in an incident 
in service where his ship was sunk when a suicide plane 
struck the ship, the threshold issue to be resolved first is 
whether the veteran currently has PTSD.  In that regard the 
Board notes that there is no current disability of PTSD shown 
by the medical evidence of record.  

In this regard, on VA examination in September 2003, it was 
noted that the veteran did not meet the DSM-IV criteria for a 
mental disorder, despite having an extremely traumatic 
experience "when his ship was hit by a kamikaze plane and 
sunk off the coast of Okinawa".  And although the veteran 
claims he has PTSD, he is a layman and has no competence to 
give an opinion on medical diagnosis.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Entitlement to service connection 
for a disease or injury is limited to cases where there is a 
resulting disability, and in the absence of proof of a 
present disability, there can be no valid claim.  Degmetich 
v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  \

The Board is sympathetic to the veteran, and acknowledges 
that his reported stressor is verified by the record.  
However, in light of the VA examiner's finding that he does 
not meet the criteria for a diagnosis of PTSD, the Board must 
conclude that the preponderance of the evidence is against 
the claim.  Thus, the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

4.  Compensable Rating for Bilateral Hearing Loss

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The assignment of disability ratings for impairment of 
hearing acuity is derived by the mechanical application of 
the Rating Schedule to the numeric designations assigned, 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral defective hearing 
warrants a compensable disability rating.  His service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  The Rating Schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears. See 38 C.F.R. § 4.85 (2006).

The provisions of 38 C.F.R. § 4.86 apply to exceptional 
patterns of hearing impairment; however, an exceptional 
pattern of hearing impairment as defined under 38 C.F.R. § 
4.86, is not shown in this case and therefore, those 
provisions are not applicable. 

The most reliable and probative evidence of record consists 
of the VA audiological test results of September 2003 and 
March 2004.  Evaluating these VA audiological test results, 
the Board finds that when the pure tone threshold averages 
and the speech recognition scores for the right ear from both 
VA examinations are applied to Table VI (Numeric Designation 
of Hearing Impairment Based on Pure Tone Threshold Average 
and Speech Discrimination), the numeric designation of 
hearing impairment is III.  When the pure tone threshold 
averages and speech recognition scores for the left ear from 
both VA examinations are applied to Table VI, the numeric 
designation of impairment is I.  When the numeric 
designations for the right and left ears are applied to Table 
VII (Percentage Evaluation for Hearing Impairment-Diagnostic 
Code 6100), the percentage of disability for hearing 
impairment is 0 percent and a compensable rating is not 
warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board notes that in the April 2007 informal hearing 
presentation, the veteran's representative requested that 
this matter be remanded in order to schedule the veteran for 
another audiological examination.  The veteran's 
representative indicated that his "last audiological 
examination is well over two years old" and that his "last 
examination appears to be on the Border of a higher 
evaluation".  The Board concludes, however, that another VA 
audiological evaluation is not necessary in order to decide 
the claim.  First, the Board notes that the veteran has not 
(by himself or through his representative) indicated that his 
hearing has worsened since his last VA examination in March 
2004, and there is no medical or other evidence suggesting a 
worsening since that time.  Moreover, no deficiencies have 
been suggested or shown regarding his past audiological 
evaluations.  Furthermore, after reviewing the findings on 
most recent VA examination in 2004 (which are consistent with 
and similar to the findings made on the VA examination in 
2003), the Board concludes that the averages of the puretone 
thresholds for both the right and left ear, when considered 
with the speech discrimination scores are not on the border 
for finding that a compensable rating is warranted.  Thus, 
the Board concludes that another VA audiological evaluation 
is not warranted in this matter.
 
As noted above, the evaluation of hearing loss is reached by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann, 3 Vet. App. at 349.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  As consistently 
shown by reliable audiological testing conducted in 2003 and 
2004, the veteran's degree of bilateral hearing loss fails to 
meet the standards for a compensable evaluation.  The 
preponderance of the evidence is therefore against a 
compensable evaluation for bilateral hearing loss.  Thus, as 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for a 
compensable rating for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

Service connection for a spine disorder is denied.

Service connection for calcified pleural plaques is granted.

Service connection for PTSD is denied.

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


